              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REGGIE L. MCCOY,
      Petitioner,                                 NO. 3:17-CV-0693

             v.                                   (JUDGE CAPUTO)
WARDEN J. BALTAZAR,
      Respondent.

                                 MEMORANDUM
      Presently before me is the Petition for Writ of a Habeas Corpus under 28 U.S.C.
§ 2241 (Doc. 1) filed by Petitioner Reggie McCoy. Because Petitioner’s claims are
not properly brought under § 2241, the petition will be dismissed without prejudice
to Petitioner again seeking authorization from the appropriate Court of Appeals to file
a successive § 2255 petition.
                                   I. Background
      The facts pertinent to Petitioner’s incarceration have been detailed before:
                   On or about June 1, 1991, after a jury trial in the
            United States District Court for the Middle District of
            Florida, petitioner was found guilty of conspiracy to possess
            with intent to distribute 50 grams or more of cocaine base
            and possession with intent to distribute 50 grams or more of
            cocaine base. Doc. 1, pp. 142–43. Petitioner was sentenced
            to life imprisonment in federal prison, based on the
            underlying charges and sentencing enhancements for prior
            drug convictions pursuant to 21 U.S.C. § 841. Id. Petitioner
            appealed the judgment of conviction and sentence but both
            were affirmed by the Eleventh Circuit Court of Appeals on
            November 15, 1994. US v. Smith, 41 F.3d 667 (11th Cir.
            1994). Certiorari was denied by the United States Supreme
            Court on March 27, 1995. McCoy v. US, 514 U.S. 1041
            (1995).
                  Petitioner then filed several motions to vacate, set
            aside or correct sentence, pursuant to 28 U.S.C. § 2255,
            which were all denied or dismissed. Petitioner also filed
            several petitions for writ of habeas corpus pursuant to 28
            U.S.C. § 2241. These petitions were also denied or
            dismissed.
McCoy v. Lapin, No. 11-2177, 2012 WL 6761571, at *1 (W.D. La. Nov. 13, 2012);
see also McCoy v. Miner, 245 F. App’x 194, 195 (3d Cir. 2007); United States v.
McCoy, No. 90-132, 2018 WL 4222401, at *1 (M.D. Fla. Sept. 5, 2018); McCoy v.
Wrigley, No. 04-6255, 2006 WL 1686414, at *1 (E.D. Cal. June 16, 2006).
      Petitioner filed the instant petition pursuant to 28 U.S.C. § 2241 on April 18,
2017. (See Doc. 1, generally). Petitioner also submitted two supplements to his
petition. (See Docs. 5-6, generally). In the petition and supplements, Petitioner claims
his actual innocence, conviction of a nonexistent crime, and a defective sentence
enhancement based on the following Supreme Court rulings: Burrage v. United States,
571 U.S. 204, 134 S. Ct. 187 L. Ed. 2d 715 (2014); Rosemond v. United States, 572
U.S. 65, 134 S. Ct. 1240, 188 L. Ed. 2d 248 (2014); and McFadden v. United States, -
- - U.S. - - -, 135 S. Ct. 2298, 192 L. Ed. 2d 260 (2016).
      On November 3, 2017, I directed Petitioner to show cause why the petition is
not barred pursuant to 28 U.S.C. § 2244(a). (See Docs. 10-11, generally). Therein,
I noted that Petitioner has filed numerous collateral attacks on his conviction and
sentence and has repeatedly requested, and been denied, permission by the Eleventh
Circuit to file a successive § 2255 motion. (See Doc. 10, 2-3). I also observed that in
his most recent request for relief in the Eleventh Circuit, Petitioner raised his Burrage
claim. (See id.). I further referred to an action Petitioner filed in the United States
District Court for the Eastern District of Kentucky raising similar claims. (See id.
(citing McCoy v. Kizziah, No. 16-247 (E.D. Ky.)). The Eastern District of Kentucky
denied the petition on the grounds that Petitioner’s § 2241 petition was an
impermissible collateral attack on his conviction and sentence. See McCoy v. Kizziah,
No. 16-247 (E.D. Ky. Oct. 31, 2017), ECF No. 28.
      In response to the show cause Order, Petitioner filed a motion seeking the
transfer of his case to the Eleventh Circuit for permission to file a second or successive
§ 2255 motion. (See Doc. 12, generally). Petitioner subsequently filed a motion to
reopen this action. (See Doc. 14, generally).


                                           2
                                     II. Legal Standard
      “[A] federal prisoner's first (and most often only) route for collateral review of
his conviction or sentence is under [28 U.S.C.] § 2255.” Bruce v. Warden Lewisburg
USP, 868 F.3d 170, 178 (3d Cir. 2017). Yet, “to this limitation, Congress also
provided a saving clause: a federal prisoner may resort to § 2241 only if he can
establish that ‘the remedy by motion [under § 2255] is inadequate or ineffective to test
the legality of his detention.’” Id. (citations omitted); see also § 2255(e). If a
petitioner previously has filed a § 2255 motion, he must apply for and receive
permission from the appropriate court of appeals before filing a successive § 2255
motion.     See 28 U.S.C. § 2244(b)(3), 2255(h).1              The claimed inadequacy or
ineffectiveness must be “a limitation of scope or procedure . . . prevent[ing] a § 2255
proceeding from affording . . . a full hearing and adjudication of [a] wrongful
detention claim.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing
Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002)). “Section 2255 is not
inadequate or ineffective merely because the sentencing court does not grant relief, the
one-year statute of limitations has expired, or the petitioner is unable to meet the
stringent gatekeeping requirements of the amended § 2255.” Cradle, 290 F.3d at 539.
Rather, only when a federal prisoner is “in the unusual situation where an intervening
change in statutory interpretation runs the risk that an individual was convicted of
conduct that is not a crime, and that change in the law applies retroactively in cases
on collateral review, he may seek another round of post-conviction review under §
2241.” Bruce, 868 F.3d at 179 (citing In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.
1997)).
      The Third Circuit


 1
          A second or successive § 2255 motion must be based on “newly discovered
          evidence” or “a new rule of constitutional law, made retroactive to cases on
          collateral review by the Supreme Court, that was previously unavailable.” 28
          U.S.C. § 2255(h).

                                               3
              permits access to § 2241 when two conditions are satisfied:
              First, a prisoner must assert a “claim of ‘actual innocence’ on
              the theory that ‘he is being detained for conduct that has
              subsequently been rendered non-criminal by an intervening
              Supreme Court decision’ and our own precedent construing
              an intervening Supreme Court decision” - in other words,
              when there is a change in statutory caselaw that applies
              retroactively in cases on collateral review. Tyler, 732 F.3d
              at 246 (quoting Dorsainvil, 119 F.3d at 252). And second,
              the prisoner must be “otherwise barred from challenging the
              legality of the conviction under § 2255.” Id. Stated
              differently, the prisoner has “had no earlier opportunity to
              challenge his conviction for a crime that an intervening
              change in substantive law may negate.” Dorsainvil, 119
              F.3d at 251.
Id. at 180.
      If a petitioner improperly challenges a federal conviction or sentence under §
2241, the petition must be dismissed for lack of jurisdiction. Fraser v. Zenk, 90F.
App’x 428, 430 (3d Cir. 2004).
                                     III. Discussion
      Petitioner, as stated, seeks relief under § 2241 pursuant to Burrage, Rosemond,
and McFadden.
                     In Burrage, the Supreme Court in addressing a
              sentencing enhancement issue held that death only results
              from drug trafficking when the use of the controlled
              substance is the but for cause of the victim's death. It added
              that a penalty enhancement can only be applied if a jury
              finds beyond a reasonable doubt that the victim's use of a
              drug distributed by the defendant was a “but for” cause of
              death. McFadden recognized that the government must
              prove that a defendant charged with a controlled substance
              offense knew that the substance was a controlled substance.
              Rosemond established that an accomplice must have
              advanced knowledge of the crime the principal is planning
              to commit.
Cruz-Danzot v. Baltazar, No. 17-1393, 2017 WL 4550986, at *1 (M.D. Pa. Oct. 12,
2017) (Brann, J.).
      In Cruz-Danzot, Judge Brann explained:
                    It is initially noted that “the Supreme Court has not
              made Burrage retroactive.” Alvarez v. Hastings, Civ. No.
              2:14-cv-70, 2015 WL 4092657 *2 (S.D. Ga. July 6, 2015);
              Gibson v. Thomas, Civ. No. 3:14-cv-820, 2016 WL 213618
              *5 (M. D. Pa. Jan. 19, 2016)(Caputo, J.) (the Supreme Court
                                            4
            did not make Burrage retroactive to cases on collateral
            review as such it does not fall within the narrow Dorsainvil
            exception); Harrington v. Holland, Civ. No. 14-192, 2015
            WL 2065945 * 3 (E.D. Ky May 4, 2015) (Burrage is not a
            decision which is retroactively applicable to cases on
            collateral review).
                   Courts have also recognized that “the rule articulated
            in Rosemond does not apply retroactively to cases on
            collateral review. Branham v. Oddo, Civ. No. 1:16-cv-553,
            2016 WL 2961387 *3 (M.D. Pa. May 23, 2016)(Jones, J.);
            Williams v. Spaulding, Civ. No. 3:15-cv-1992, 2015 WL
            8332424 *3 (M.D. Pa. Dec. 9, 2015) (Munley, J.). Finally,
            based upon a review of McFadden there is nothing to
            indicate that it changed the substantive law pertaining to
            Petitioner's cocaine base related conviction such that his
            conduct is now deemed not to be criminal.
Id. at *2 (“Petitioner's failure to present this Court with any authority to support a
determination that any federal court has held that a Burrage or Rosemond based claim
may be pursued via a § 2241 proceeding, it is apparent that habeas corpus review is
not appropriate here.”); see also Walker v. United States, 731 F. App’x 88, 90 (3d Cir.
2018) (safety valve provision of § 2255(e) did not apply to the petitioner’s claim
pursuant to McFadden). Indeed, Petitioner, similar to the petitioner in Cruz-Danzot,
is clearly challenging the validity of his conviction and sentence. See id. To do so,
he must satisfy the requirements of § 2255. See id.; see also Downs v. Baltazar, No.
17-1007, 2017 WL 3310922, at *3 (M.D. Pa. Aug. 3, 2017) (Kane, J.) (dismissing
without prejudice § 2241 petition based on Burrage, McFadden, and Rosemond).
                                    IV. Conclusion
      For the above stated reasons, Petitioner’s § 2241 petition will be dismissed
without prejudice to Petitioner again seeking authorization from the appropriate Court
of Appeals to file a second or successive § 2255 petition. Because Petitioner is not
detained by virtue of a process issued by a state court and the petition is not brought
pursuant to§ 2255, no action with respect to a certificate of appealability is necessary.
      An appropriate order follows.
October 18, 2018                                  /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge
                                           5
